Citation Nr: 1142347	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection for PTSD and assigned an initial 30 percent disability rating, effective September 7, 2007.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2011, the Board remanded the claim for a higher initial rating for PTSD to afford the Veteran a requested hearing.  In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

An April 2004 Social Security Administration (SSA) decision reflects that the Veteran was disabled due to rheumatoid arthritis, major depression, and a recently implanted cardiac pacemaker.  In his June 2009 notice of disagreement, the Veteran reported that he had not been able to hold a job in years, and did not have occupational functioning.  During VA treatment in October 2009, the Veteran reported that he was disabled due to arthritis, a pacemaker, and mental health issues.  Most recently, during the September 2011 hearing, the Veteran testified that he had last worked about 10 years earlier, and had left his employment because he was disabled due to PTSD and physical conditions.  

While it appears that the Veteran may be attributing his claimed unemployability, in part, to nonservice-connected disabilities, it is not clear from the record whether the Veteran's service-connected PTSD, alone, prevents gainful employment.  The evidence of record is sufficient to raise a claim for a TDIU; however, further development regarding this claim is needed.  As such, consistent with Rice, the claim for a TDIU is being remanded, below.  

As a final matter, the Board notes that, in a September 2006 rating decision, the RO denied service connection for pseudofolliculitis barbae, and found that no revision was warranted in a prior decision to deny compensation for a right shoulder disability, a left shoulder disability, residuals of head trauma, a cervical spine disability, and a lumbar spine disability on the basis of clear and unmistakable error (CUE).  In September 2007, the Veteran filed a notice of disagreement with the September 2006 rating decision, in which he noted that he was submitting a progress note regarding pseudofolliculitis barbae.  In a rating decision issued in December 2007, the RO granted service connection for pseudofolliculitis barbae.  The RO advised the Veteran that the rating decision granted the benefit sought and, therefore, his notice of disagreement was closed.  A January 2008 Report of Contact reflects that the Veteran advised the RO that, when he appealed the denial of service connection for pseudofolliculitis barbae, he also appealed four other issues which had not been addressed.  

While special wording is not required, a notice of disagreement must be in terms that can be "reasonably construed" as disagreement with a determination and a desire for appellate review.  38 C.F.R. § 20.201 (2011).  If the agency of original jurisdiction (AOJ) gave notice that adjudicative determinations were made on several issues at the same time, such as in this case, the specific issues the claimant disagrees with must be identified.  Id.  The Veteran's September 2007 notice of disagreement reflects that he was expressing disagreement with the denial of service connection for pseudofolliculitis barbae.  He did not identify any other issues with which he disagreed at that time.  Moreover, while his January 2008 Report of Contact reflects that he had also appealed four other issues, the September 2006 rating decision adjudicated five other issues.  Regardless, to the extent that the January 2008 communication from the Veteran may be construed as an attempt to raise new claims of CUE in the prior denial of his claims, the Court has held that once a claim of CUE in a specific decision has been adjudicated, any future claims of CUE in the same decision are res judicata.  See Norris v. West, 11 Vet. App. 219, 224 (1998), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993).  Accordingly, the Board finds that no further discussion of the CUE claims adjudicated in the September 2006 rating decision is warranted.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board's review of the claims file reveals that further action on the claim for an initial rating in excess of 30 percent for PTSD and the claim for a TDIU is warranted.  

The Veteran's PTSD was most recently evaluated during a December 2009 VA examination.  During the September 2011 Board hearing, the Veteran testified that his PTSD symptoms have become more severe since his last VA examination in December 2009.  The Veteran specifically noted that he has thoughts of hurting himself, increased irritability and anger, panic attacks, and poor short and long-term memory.  Based upon the Veteran's competent testimony, these symptoms appear to have become more severe when compared with the symptoms described in the December 2009 VA examination report.  Accordingly, to ensure that the record reflects the current severity of the Veteran's PTSD, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Additionally, during the September 2011 hearing, the Veteran reported receiving treatment for PTSD at the Florence Community Based Outpatient Clinic (CBOC) every 60 to 90 days.  The most recent VA treatment records currently associated with the claims file are dated in December 2009.  As any records of VA treatment since December 2009 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, as noted in the introduction, the Veteran has raised a claim of entitlement to a TDIU which is part and parcel of his claim for a higher rating.  On remand, the AMC/RO should complete any development necessary to adjudicate the Veteran's TDIU claim.  See Rice, 22 Vet. App. 447.  

Accordingly, the case is REMANDED for the following action:

1.  Evaluate the claim for a TDIU and complete any development deemed necessary, to include ensuring that VCAA notice obligations are satisfied.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, since September 2007.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for VA treatment records from the Columbia VA Medical Center (VAMC), to include the Florence CBOC, dated since December 2009.  

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination (by a psychologist or psychiatrist).  

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The psychologist or psychiatrist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected PTSD, from those attributable to any other diagnosed psychiatric disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected PTSD.

In addition, the examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


